PER CURIAM.
Each party to the case has filed a motion for new trial. The motion of the plaintiff is based upon grounds that were presented, although possibly in a little different form, in its original brief, and we do not think it is necessary to again discuss them.
The motion for new trial on behalf of the defendant objects only to that part of the opinion which allowed the plaintiff interest on the amount which it was entitled to recover out of the payment of the 1924 taxes. It is said that the statute (Jud. Code § 177 (b) amended, 28 U.S.C.A. § 284 (b) and note) only allows interest on an overpayment and the amount paid by the Wharf Company was not in any sense an overpayment but simply the amount which was due the government.
It is true that only the amount required by the statute was paid by the Wharf Company to the government. But this was in effect an overpayment of the tax, and be*146ing an overpayment, the statute further provided that the amount of the overpayment should be turned back to the plaintiff. It is only equitable that plaintiff should receive interest, and we think it is a reasonable construction of the law.
The motions for new trial will be overruled. It is so ordered.